 1

 2

 3

 4
                           UNITED STATES DISTRICT COURT
 5                        WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
 6
      UNITED STATES OF AMERICA,
 7
                            Plaintiff,
 8                                                   CR18-16 TSZ
           v.
 9                                                   MINUTE ORDER
      CLYDE McKNIGHT,
10
                            Defendant.
11
          The following Minute Order is made by direction of the Court, the Honorable
12
     Thomas S. Zilly, United States District Judge:
13        (1)    Defendant Clyde McKnight’s motion to convene an ex parte status
   conference, docket no. 242, is GRANTED as follows. A status conference is
14 SCHEDULED for Thursday, August 1, 2019, at 1:30 p.m. Counsel for the Government,
   as well as McKnight and his attorney, shall be present for the status conference. If
15 appropriate, McKnight and/or his lawyer will be permitted to engage in ex parte
   communications with the Court. Co-defendant Jonathan Rushing need not attend, and the
16 Court will not arrange for Rushing’s transportation to the courthouse. Rushing’s counsel
   may, but is not required, to participate.
17
          (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
18 record.

19         Dated this 30th day of July, 2019.

20
                                                   William M. McCool
21                                                 Clerk

22                                                 s/Karen Dews
                                                   Deputy Clerk
23

     MINUTE ORDER - 1
